Citation Nr: 0707942	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of Achilles' tendon rupture, of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1983 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  

In a May 2004 statement, the veteran raised claims for 
service connection for low back disorder, bilateral knee 
disability, and hip disability, all secondary to service 
connected left ankle disability.  These matters have not been 
developed for appellate review and are referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's left ankle disability has been manifested by 
ankylosis with plantar flexion at 20 degrees and dorsiflexion 
at 10 degrees.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not more, for 
residuals of Achilles' tendon rupture, of the left ankle have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59. 4.63, 
4.71, Diagnostic Code (DC) 5003, 5010, 5270, 5271, 5272, 
5273, 5274, 5284 (2006)  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2003.  The 
RO specifically informed the veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Although it's unclear whether the veteran was 
specifically notified to "provide any evidence in [his] 
possession that pertains to the claim," the statement of the 
case issued in May 2004 included the text of 38 C.F.R. § 
3.159 which includes that provision.  The RO subsequently 
readjudicated the claim in June 2005, without taint from 
prior adjudications.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  Thus, the Board finds the duty to notify has been 
met.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

While the Board is granting the claim for an increased 
rating, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the veteran's left ankle disability is 
currently rated as 20 percent disabled under 38 C.F.R. § 
4.71a, DC 5271, for limited motion of the ankle. This code 
provides for a maximum 20 percent rating for "marked" limited 
motion.  Therefore, a higher rating under this code is not 
warranted.  

However, greater evaluations for ankle disabilities, e.g. 30 
and 40 percent, are appropriate for disabilities involving 
ankylosis under DC 5270.  Under 38 C.F.R. 
§ 4.71a, DC 5270, a 30 percent evaluation is assigned for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 
percent rating is warranted.  A 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, DC 5270.  

The October 2003 examination report noted ankylosis of the 
left ankle joint with plantar flexion at 20 degrees and 
dorsiflexion at 10 degrees.  Therefore, based on the criteria 
set forth in 38 C.F.R. § 4.71a, DC 5270, a 30 percent rating 
is warranted for ankylosis of the left ankle.  However, a 
higher rating is not warranted as the left ankle has not been 
shown to have plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  See 38 C.F.R. § 
4.71a, DC 5270.  

Higher evaluations are not warranted under DC 5272 for 
ankylosis of subastragalar or tarsal joint, DC 5273 for 
malunion of os calcis or astragalus, or DC 5274 for 
astragalectomy as the maximum schedular evaluation under 
those codes is 20 percent.  38 C.F.R. § 4.71a, DCs 5272, 
5273, 5274.  

The veteran could also be rated under 38 C.F.R. § 4.71a DC 
5284, for other foot injuries.  This code provides for a 
maximum rating of 40 percent with actual loss of use of the 
foot, 38 C.F.R. § 4.71a, DC 5284 and Note, i.e. "when no 
effective function remains other than that which would be 
equally well served by an amputation stump ... with use of a 
suitable prosthetic appliance."  38 C.F.R. § 4.63.  However, 
an increased rating under this code is not warranted as the 
October 2003 examination report noted that veteran is able to 
walk and stand for extended periods of time, albeit on a 
limited basis.  There is no competent evidence that he has 
actual loss of the use of his foot.   

Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The October 2003 examination report noted that the left ankle 
range of motion was limited by pain and weakness but not 
limited by fatigue, lack of endurance, or incoordination.  In 
any case, complaints of pain have already been factored into 
the current rating and the pain reported is consistent with 
the disability rating assigned.  Thus, the Board finds that 
the provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a 
basis for a higher rating.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate. 

A higher rating of 40 percent is available under the Schedule 
for the veteran's service-connected left ankle disability.  
As noted above, the evidence does not include findings 
meeting the schedular criteria.  In addition, the veteran has 
not been hospitalized for his left ankle condition.  While 
the October 2003 examination report noted that the veteran 
had lost time from work (noted elsewhere in the record to be 
as a firefighter) throughout the year, there is no evidence 
that the condition produced "marked" interference with the 
veteran's employment.  The existing schedular rating is based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

A rating of 30 percent, but not more, for residuals of 
Achilles' tendon rupture, of the left ankle is granted, 
subject to the regulations governing the award of monetary 
benefits.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


